Citation Nr: 0321522	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  00-22 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether it was proper to reduce the rating for service-
connected bilateral hearing loss from 10 percent to 
noncompensable, including entitlement to a restoration of a 
10 percent disability evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from July 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 1999 and August 2000 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (RO) which reduced the 
veteran's evaluation for his bilateral hearing loss from 10 
percent disabling to noncompensable.

The Board notes that the veteran's claim for restoration of 
his 10 percent disability evaluation for bilateral hearing 
loss was previously before the Board in July 2001.  At that 
time, the Board remanded the veteran's claim for additional 
development, which was completed in July 2002.  The case has 
now been returned to the Board for adjudication.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  In an April 1996 rating decision, the RO increased the 
disability rating for the veteran's bilateral hearing loss 
from a noncompensable disability evaluation to a 10 percent 
disability evaluation, effective April 9, 1996.

3.  In an August 2000 rating decision, the RO reduced the 
disability evaluation for the veteran's bilateral hearing 
loss from 10 percent disabling to a noncompensable disability 
evaluation, effective from November 1, 2000.

4.  The evidence of record does not reflect an improvement in 
the veteran's bilateral hearing loss, as the veteran has 
Level VI hearing acuity in his right ear and Level II hearing 
acuity in his left ear.


CONCLUSION OF LAW

The requirements for a reduction in the evaluation of 
bilateral hearing loss, from 10 percent disabling to a 
noncompensable disability evaluation, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.105, 3.159, 3.344, 4.1-4.14, 4.85, 4.86, 
Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for his bilateral hearing loss, does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that his 10 percent 
disability evaluation should be restored because his hearing 
has not improved.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete his claim.  The rating decisions, the statement of 
the case, and the supplemental statement of the case issued 
in connection with the veteran's appeal, as well as 
additional correspondence to the veteran, have notified him 
of the evidence considered, the pertinent laws and 
regulations, and the reason that his claim was denied.  The 
RO indicated that they would review the information of record 
and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to warrant 
entitlement to restoration of his 10 percent disability 
evaluation and provided a detailed explanation of why a 
restoration of his disability evaluation was not granted.  In 
addition, the statement of the case and supplemental 
statement of the case included the criteria for granting a 
restoration of a disability evaluation, as well as other 
regulations pertaining to his claim.  Similarly, the July 
2002 supplemental statement of the case notified the veteran 
of the provisions of the VCAA, the kind of information needed 
from him, and what he could do to help his claim, as well as 
the VA's responsibilities in obtaining evidence.  See 
Quartuccio v. Principi, 16 Vet. App.  183,187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran was 
afforded several VA examinations.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 
16-92.

Historically, in April 1999, when the veteran's claim for 
increase was received at the RO, a 10 percent rating was in 
effect for bilateral hearing loss, effective from April 1996.  
In a September 1999 rating decision, rather than awarding the 
benefit sought, the RO proposed reducing the rating for 
bilateral hearing loss from 10 percent disabling to 
noncompensable.  The veteran was notified of that proposal by 
VA letter dated in September 1999.  In an August 2000 rating 
decision, the RO implemented the proposed reduction, and 
reduced the rating for bilateral hearing loss from 10 percent 
to noncompensable, effective from November 1, 2000.  The 
veteran disagreed with that decision and initiated this 
appeal.  Essentially, the veteran maintains that he currently 
has hearing loss, and he feels that the 10 percent rating was 
appropriate.  In his substantive appeal, received in October 
2000, the veteran indicated that "a rating of 10 [percent] 
bilateral hearing loss would satisfy my appeal."

At the time that the veteran was awarded a 10 percent rating 
for bilateral hearing loss, effective from March 1995, the 
medical evidence revealed the following.  A June 1995 VA 
audiological examination report revealed an average pure tone 
threshold for the right ear of 34 decibels.  Speech 
recognition in the right ear was 92 percent.  For the left 
ear, the average pure tone threshold was 23 decibels, and 
speech recognition was 88 percent.  The examiner indicated 
that the left ear showed a mild mixed hearing loss and the 
right ear showed a moderate mixed hearing loss.  

An April 1996 VA audiological examination report revealed 
that the average pure tone threshold for the right ear was 58 
decibels.  Speech recognition in the right ear was 44 
percent.  For the left ear, the average pure tone threshold 
was 38 decibels, and speech recognition was 84 percent.  The 
examiner indicated that the left ear manifested mild 
sensorineural hearing loss, and the right ear was productive 
of moderate mixed hearing loss.  The examiner remarked that 
"there are no results reported for speech recognition in the 
right ear because results are not felt to be valid."  

Following the veteran's April 1999 claim for increase (that 
subsequently resulted in the rating reduction), the veteran 
was afforded a VA audiological examination in August 1999.  
At that time, the average pure tone threshold for the right 
ear was 50 decibels, and speech recognition was 80 percent.  
For the left ear, the average pure tone threshold was 29, and 
speech recognition was 92 percent.  The examiner indicated 
that the right ear manifested moderate to severe mixed 
hearing loss, and the left ear manifested mild to moderate 
sensorineural hearing loss at 4000-8000 Hertz.  

The veteran, in January 2000, submitted a November 1999 
private medical record which stated that the veteran had mild 
sensorineural hearing loss of the left ear, with excellent 
speech discrimination, and severe/profound mixed hearing loss 
of the right ear, with poor speech discrimination.

In a March 2000 VA examination for ear diseases, it was noted 
that the veteran's "speech recognition in the right ear is 
50 and in the left ear is 30 and his SRA is slightly lower on 
the right at 76% to 80% and compared to the left which was 
92."  The pure-tone thresholds were not noted, presumably as 
the focus of the examination was the veteran's tympanic 
membrane perforations.  However, the examiner indicated that 
"[a]dditional audiograms show a hearing loss in both ears, 
worse on the right than the left."  

Pursuant to the Board's July 2001 remand, the RO obtained a 
medical opinion from the VA Audiology and Speech Pathology 
Clinic in order to clarify the March 2000 VA examination 
report.  According to the report, the aforementioned speech 
recognition scores of 50 in the right ear and 30 in the left 
ear were actually the veteran's speech reception thresholds.  
Speech reception thresholds were defined as the lowest 
intensity levels (in decibels) that 50 percent of words can 
be identified.  The report further stated that Maryland CNC 
speech recognition scores were 80 percent in the right ear 
and 92 percent in the left ear.

The veteran was most recently afforded a VA examination in 
July 2003.  According to the examination report, the veteran 
had a right ear pure-tone threshold average of 65 decibels 
and a left ear pure-tone threshold average of 28 decibels.  
Maryland CNC speech recognition scores were 64 percent in the 
right ear and 88 percent in the left ear.  The examiner 
summarized the veteran's audiological test results as severe 
mixed right ear hearing loss and essentially normal left ear 
hearing from 250 to 3000 Hertz, with mild to moderately 
severe sensorineural hearing loss from 4000 to 8000 Hertz.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344, which require that only evidence of 
sustained material improvement that is reasonably certain to 
be maintained, as shown by full and complete examinations, 
can justify a reduction.  If there is any doubt, the rating 
in effect will be continued.  See Brown v. Brown, 5 Vet. App. 
413, 417-18 (1995).  This regulation also provides that, with 
respect to other disabilities that are likely to improve, 
namely those in effect for less than five years, 
reexaminations disclosing improvement will warrant a rating 
reduction.  See 38 C.F.R. § 3.344(c).  The duration of a 
rating is measured from the effective date assigned to a 
rating until the effective date of the actual reduction.  See 
Brown, supra.

Furthermore, in any rating reduction case it must be 
ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such a change are based upon thorough 
examinations.  See Brown at 420-421.  Additionally, in any 
rating reduction case not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under the ordinary conditions of life and work.  See Id.  See 
also 38 C.F.R. §§ 4.2, 4.10.   Moreover, a claim as to 
whether a rating reduction was proper must be resolved in the 
veteran's favor unless the Board concludes that the 
preponderance of the evidence supports a finding of 
improvement in the disability picture.  See Brown, citing 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  The Board 
emphasizes that a rating reduction case focuses on the 
propriety of a rating reduction, and is not the same as an 
increased rating issue.  See Id., citing Peyton v. Derwinski, 
1 Vet. App. 282, 286 (1991).

In the appealed rating decisions, the RO indicated that the 
veteran's bilateral hearing loss was evaluated by means of a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  
The rating schedule establishes auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiological examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometric test.  The vertical lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometric test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (1998-2002). 

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86.

The language of 38 C.F.R. § 4.86(a) now provides that when 
the pure-tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the pure tone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
Neither 38 C.F.R. § 4.86(a) nor (b) is applicable in this 
appeal.

In evaluating the medical evidence of record, the Board finds 
that the evidence at the time of the August 2000 rating 
reduction did not reflect an actual improvement in the 
veteran's bilateral hearing loss, such that a rating 
reduction from a 10 percent disability evaluation to a 
noncompensable disability evaluation was warranted.  The 
Board acknowledges the aforementioned August 1999 VA 
examination was full and complete, in that it contained 
current findings.  However, other evidence of record creates 
a question as to whether the veteran met the criteria for a 
reduction to a noncompensable disability evaluation. 

Specifically, the Board observes that the April 1996 VA 
examination report shows that the veteran had Level VIII 
hearing acuity in the right ear and Level II hearing acuity 
in the left ear under Table VI, as his right ear pure-tone 
threshold average was 58 and his speech recognition score was 
44 percent and his left ear pure-tone threshold average was 
38 and his speech recognition score was 84 percent.  
Likewise, the July 2003 VA examination report shows that the 
veteran had Level VI hearing acuity in the right ear and 
Level II hearing acuity in the right ear, as his right ear 
pure-tone threshold average was 65 and his speech recognition 
score was 64 percent and his left ear pure-tone threshold 
average was 28 and his speech recognition score was 88 
percent.  See 38 C.F.R. § 4.85.  These designations result in 
a 10 percent disability evaluations under 38 C.F.R. § 4.85, 
Table VII.  Moreover, the November 1999 private medical 
record and the July 2003 VA examination report characterized 
the veteran's right ear hearing loss as severe mixed hearing 
loss.  Further, the different set of results at the August 
1999 VA examination, when compared with the other medical 
evidence of record, is insufficient to demonstrate 
improvement, and at most, creates a doubt as to which VA 
examination most nearly approximated the veteran's level of 
disability.  Thus, the Board finds that there is sufficient 
medical evidence of record demonstrating that the veteran 
continues to meet the criteria for a 10 percent disability 
evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board is simply not convinced that the August 1999 VA 
examination discloses an actual change in disability such 
that a rating reduction was warranted.  Looking at the 
history of the veteran's bilateral hearing loss from the time 
the 10 percent disability rating was assigned, effective 
April 1996, the Board finds that the veteran's hearing acuity 
remains virtually unchanged.  As such, the Board concludes 
that that preponderance of the evidence is against a finding 
of actual improvement in the veteran's bilateral hearing 
loss.  Therefore, a restoration of the 10 percent disability 
evaluation is warranted.


ORDER

Restoration of a 10 percent disability evaluation for 
bilateral hearing loss is granted.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

